Opinion by
Mr. Justice Brown,
There is no final decree in this case. Appellants’ bill was demurred to by the appellees and the demurrer was sustained. The order appealed from is simply, “Demurrer sustained.” The court below may have intended to dismiss the bill, but did not do so; or it may have withheld such decree to allow the plaintiffs to move to amend their bill under equity rule 35. Be this as it may, there is no final decree before us. The bill is still pending below, and, until there is a final decree upon it, denying the appellants the relief sought, we cannot hear them.
Appeal quashed.